Citation Nr: 1541533	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  06-09 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an effective date earlier than June 1, 2012, for the award of an apportionment of the Veteran's VA compensation benefits on behalf of his minor children.

2.  Whether the apportionment of the Veteran's VA compensation benefits on behalf of his minor children should be payable to the Veteran's brother, L.L.R.?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in September 2014 a remand was issued on the question of entitlement to an increased apportionment of the Veteran's compensation benefits on behalf of a minor child.  That apportionment claim was presented by a DIFFERENT appellant, and NOT the current recipient of compensation benefits on behalf of children Me., Ca., and Ma.  It is vital that the RO take care in ensuring that each case is handled appropriately so as not violate the Privacy Act.

The Board further observes that traditionally an apportionment claim involves a named appellant who is contesting her/his entitlement to a portion of the Veteran's compensation.  At the time of this decision the current payee, CR has yet to be informed of the Veteran's claim of entitlement to an earlier effective date, and it is the Veteran who is claiming entitlement to an earlier effective date.  Moreover, it is the Veteran who is claiming that L.L.R. who should be receiving the apportionment.  As such, under the facts of this case, it is the Veteran who is the claimant.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2013 decision, the AOJ awarded an apportionment of the Veteran's VA compensation benefits on behalf of his minor children, payable to the children's mother, effective June 1, 2012.  In a December 2013 notice of disagreement the Veteran asserts an earlier effective date of September 1, 2010, is warranted.  He also disagreed with the children's mother as the payee of the apportionment, instead asserting the payments should be forwarded to his brother, L.L.R.  The AOJ has not issued a statement of the case which addresses his notice of disagreement as it pertains to these issues.  When a timely notice of disagreement has been filed, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

As a final note, the Board observes that the procedures involving simultaneously contested claims are applicable in this case.  All interested parties must be furnished a statement of the case which contains only information directly pertaining to the payment or potential payment of the benefits sought.  38 C.F.R. § 19.101 (2015).  Should a substantive appeal be filed in response to the statement of the case, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2015).

Accordingly, the case is REMANDED for the following action:

Fully comply with appropriate procedures for simultaneously contested claims, including providing the Veteran and the contesting party with a statement of the case which addresses the Veteran's December 2013 notice of disagreement as it pertains to the effective date assigned for the award of apportionment as well as the appropriate payee.  An appropriate period of time should be allowed for a response from both parties.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

